Porter J..
delivered the opinion of the court.
The defendant is sued for having been an accomplice with certain slaves in a robbery, and having received a portion of the property stolen. There was judgement against him in the court of the first instance, and he appealed.
The evidence appears somewhat open to the objections made by the counsel for defendant, but on the principles which regulate this court in relation to verdicts, it does not appear so to preponderate in favor of the appellant as to authorize us to interfere with the decision of the jury.
It is, therefore, ordered, adjudged, and decreed, that the judgement of the Parish Court be affirmed, with costs.